Hadley, C. J.
This action was instituted in the Lake Superior Court, by the filing of a complaint and an affidavit in attachment and garnishment. Appellant appeared and filed a general denial to both the complaint and the affidavit, The cause was tried, and judgment rendered in favor of appellees. Appellant filed a motion for a new trial, which was overruled. This ruling of the court is the only one properly assigned as error, and the only proper specification in the motion for a new trial is “that the decision of the court is contrary to law. ’ ’
*1721. *171Appellant seeks to raise the question that the court had no jurisdiction of the cause, for the reason that the affidavit in *172garnishment was not sworn to, blit tlie record shows it was sworn to before Harold II. Wheeler, who, the record in the case shows, was at that time clerk of the Lake Superior Court. . To this appellant answered without objection. It will be presumed that the com! took judicial knowledge that the Harold H. Wheeler who attested the affidavit, and the Harold TI. Wheeler clerk of the court, were one and the same persons. State v. Osborn (1900), 155 Ind. 385; Brooster v. State (1860), 15 Ind. 190; Buell v. State (1880), 72 Ind. 523; Hipes v. State (1880), 73 Ind. 39; Mountjoy v. State (1881), 78 Ind. 172.
2. 3. No reasons are presented to support the proposition that the decision is contrary to law. It is therefore waived. Appellant had specified in his motion for a new trial, “that the decision of the court is contrary to the evidence.” This is not a ground for a new trial, and presents no question. State, ex rel., v. Richeson (1905), 36 Ind. App. 373, and cases cited.
4. Under this proposition appellant has sought to argue the weight of the evidence — a question which, if properly assigned and presented, we could not consider in this case.
Judgment affirmed.